DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
                                                                                 Status of Claims 
Claim(s) 1-5, 21-22, 24-26, 30, 32-34 & 36-41 are pending in the application. Claim(s) 6, 7-20, 23, 27-29, 31 and 40-41 have been canceled.  Claim(s) 47-50 have been added. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 30-31, 42-43, 45 and 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952)
As Per Claim 1, Cheverton discloses an additive manufacturing system [abstract] comprising;
an excitation energy source [Fig. 1, #14] having a power output [Col. 8, Lines 43-45; “…the power of laser device 14 during the build process to correct such discrepancies….”], the excitation energy source configured to emit an excitation energy beam [Fig. 1, #16] across a predetermined scan path [Col.  9, Lines 10-17; “…In one embodiment, for example, the position of mirror 34 at a given time during the build process is determined, using computing device 24 and/or controller 26, based upon a predetermined path of a build file used to control the position of mirror 34….”; by controlling the mirror according to a predetermined path, the energy beam would then follow said predetermined path as it reflects of the mirror] configured to generate a melt pool in a build material [Fig. 2, #22] at a melting point [Fig. 1, #A below]; 

    PNG
    media_image1.png
    1014
    1593
    media_image1.png
    Greyscale

an optical system [Fig. 1, #20] comprising an optical detector [Fig. 1, #38] configured to detect the sensing quantity of electromagnetic radiation over time [Col. 10, Lines 48-52]; and 
a computing device [Fig. 1, #24].
Cheverton discloses all limitations of the invention except a thermal conductivity sensing system configured to determine a thermal conductivity by monitoring an electromagnetic radiation emitted by the build material over time, the thermal conductivity sensing system comprising:
a sensing energy source separate from the excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material; 
a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time; and
a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. 
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses a thermal conductivity sensing system configured to determine a thermal conductivity of the build material by monitoring an electromagnetic radiation emitted by the build material over time [Par. 102; “…,The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338...”] by monitoring an electromagnetic radiation emitted by the build material over time [Par. 100; “…The emitted power is then measured by the emitted power detector(s) 912B and transmitted to the computer system 914 (FIG. 9A), at step 1330. The reflected power is then measured by the reflected power detector 912A and transmitted to the computer system 914, at step 1332. The computer system 914 then compares the reflected power to the emitted power, at step 1334, and controls the power supplied to the continuous wave electromagnetic radiation source accordingly…. individual laser-diode modules, or combinations of laser-diode modules (or zones) may be controlled in real time…; the reference clearly discloses that reference monitors the electromagnetic radiation to adjust the laser diodes in real time, that is, the radiation is detected over time], the thermal conductivity sensing system comprising: 
a sensing energy source [Fig. 14, #1420 & #1430] separate from said excitation energy source [Fig. 14, #202], said sensing energy source [Fig. 14, #1420 & #1430] configured to emit a sensing energy beam [Par. 105; “…The low power radiation sources 1420 and 1430, may be lasers…”] that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”]; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…]; and
a first scanning device [Fig. 14, #320] configured to selectively direct the sensing energy beam [Fig. 14, #1420 & #1430] across the build material [Fig. 14, #214], wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam [Claim 17; “…a first radiation source configured to heat a substrate and emit radiation at a heating wavelength…”; the reference clearly discloses that after the first radiation source (excitation source) heats the substrate, radiation is emitted, in which the occurrence precedes the second radiation source (sensing energy beam)] and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam. [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”] and 
a computing device [Fig. 1, #914] configured to: 
receive the sensing quantity of electromagnetic radiation over time [Claim 1; “…a first detector configured to receive reflected radiation at the second wavelength; a computer system configured to receive an output from the first detector…”]
 determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” the reference clearly discloses that energy is calculated over the span of the operation, which is conducted during a pre-determined time interval (Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time…”) Thus, resulting in calculating the energy over time, i.e. rate of change of the energy], the energy rate change corresponding to a change in the thermal conductance of the build material at the focus point [Par. 102; “…Similarly, the temperature is proportional to the absorbed power, which equals the radiated power less the reflected power. The calculated true temperature is derived from the difference in reflected and emitted power subject to the calibration of the detectors…”]; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material at the focus point is determined. [Claim 14; “…adjusting a power level of the heating radiation source in response to the measured reflected radiation at the second wavelength….” Although the reference does not explicitly disclose that the power is increased if the thermal conductance of the build material is determined or decreased if a decrease in thermal conductance is detected, the prior art explicitly contemplates adjusting the power level based on a reflected radiation, in which said reflected radiation is “…used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” (Par. 102)]
Li discloses the benefits of the sensing energy beam and first second scanning device in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Cheverton in view of the sensing energy source and scanning device as taught by Li to further include a thermal conductivity sensing system configured to determine a thermal conductivity of the build material the thermal conductivity sensing system comprising: a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material, a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation and a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Cheverton and Li do not disclose the sensing energy beam directed onto the focus of the build material, the focus point of the build material being  in front of the melting point generated by the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material.
Engel, much like Cheverton and Li, pertains to a device for layer-wise additive production. [abstract] 
Engel discloses the sensing energy beam [Fig. 2, #34] directed onto the focus of the build material [Fig. 2, #102], the focus point [refer to annotated Fig. 2, #A below] being in front of the melting point [Fig. 2, #B below] generated by the excitation energy beam [Fig. 2, #32] and the excitation energy beam [Fig. 2, #32] and the sensing energy beam [Fig. 2, #34] are individually directed across the build material [Fig. 2, #102].

    PNG
    media_image2.png
    993
    1243
    media_image2.png
    Greyscale

Engel discloses the benefits of the sensing energy beam in that the quality of the component formed by melting and solidifying the material powder can be monitored continuously with a high degree of precision. [Par. 22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensing energy beam as taught by Cheverton and Li in view of the sensing energy beam as taught by Engel to further include the sensing energy beam directed onto the focus of the build material, the focus point of the build material being  in front of the melting point generated by the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material to be made continuously with a high degree of precision. [Par. 22]
As Per Claim 2, Cheverton discloses a second scanning device [Fig. 1, #18] configured to selectively direct the excitation energy beam across the build material. [Col. 4, Lines 39-45]; and 
a controller configured to move said second scanning device synchronously with said first scanning device. [Col. 9, Lines 28-33]
As Per Claim(s) 3, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
As Per Claim 30, Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material. [Par. 99; “…The substrate is then irradiated with a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time… which heats the surface of the substrate from an ambient temperature of less than about 500.degree. to a process temperature of higher than about 700.degree. C….; the reference clearly discloses that the sensing energy beam heats up the build material to a higher temperature i.e. increases the energy of the build material] 
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 42, Cheverton discloses all limitations of the invention except wherein the electromagnetic radiation emitted by the build material is monitored over a predetermined time interval to determine the energy rate change of the sensing quantity of electromagnetic radiation.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein the electromagnetic radiation emitted by the build material is monitored over a predetermined time interval to determine the energy rate change of the sensing quantity of electromagnetic radiation. [Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time (approximately 1 millisecond)…”; the reference clearly discloses the heating of the substrate, which subsequently leads to detection of radiation/energy as illustrated in the rejections above, occurs in a predetermined length of time]
Li discloses the benefits of the predetermined time interval in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the system of Cheverton in view of the teachings of the pre-determined time interval as taught by Li to further include wherein the electromagnetic radiation emitted by the build material is monitored over a predetermined time interval to determine the energy rate change of the sensing quantity of electromagnetic radiation to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim(s) 43, Cheverton discloses the optical detector [Fig. 1, #38]  is sensitive to light with wavelengths in the ultraviolet spectrum, the visible spectrum, the near-infrared spectrum, and the infrared spectrum. [Col. 6, Lines 11-15; “…Optical detector 38 is configured to detect EM radiation 40 generated by melt pool 22. More specifically, optical detector 38 is configured to receive EM radiation 40 generated by melt pool 22, and generate an electrical signal 44 in response thereto…”; the prior art clearly discloses that the optical detector is a high-speed visible light camera or a infrared camera and therefore is sensitive/detects visible light or infrared light”]
As Per Claim(s) 45, Cheverton discloses wherein the optical detector [Fig. 1, #38] is a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera. [Col. 6, Lines 18-25; “…Optical detector 38 may include any suitable optical detector that enables optical system 20 to function as described herein, including, for example and without limitation, a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device (CCD) camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera…”]
Claim(s) 4, 21-22, 24, 32-34, 36, 39, 44 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952) in further view of Milner (US 2018/0143147)
As Per Claim 4, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
Neither Cheverton nor Li discloses said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other.
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses controller [Fig. 8, #700] is configured to move said first scanning device and said second scanning device synchronously [Par. 76, Lines 15-19; the reference clearly discloses that the controller adjusts scanning patterns and rate] such that the excitation energy beam [Fig. 2, #204] and the sensing energy beam [Fig. 2, #202] contact the build material [Fig. 2, #220] proximate to each other [Fig. 2, #204 & #202] 
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
As Per Claim 21, Cheverton discloses an additive manufacturing system (abst) comprising;
an excitation energy source [Fig. 1, #14] that emits  an excitation energy beam [Fig. 1, #16] across a predetermined scan path [Col. 8, Lines 55-60; “…More specifically, controller 26 is configured to control the position, movement, and scan speed of mirror 34 using motor 36 based upon a predetermined path defined by a build file associated with component 28….”] configured to generate a melt pool in a build material [Fig.2 ,#22] the excitation energy source [Fig. 1, #14] having a power output [Col. 8, Lines 43-45; “…the power of laser device 14 during the build process to correct such discrepancies…”];
an optical system [Fig. 1, #20] comprising an optical detector [Fig. 1, #38]  configured to detect ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation [Col. 10, Lines 48-55], monitor the sensing quantity of electromagnetic radiating over a predetermined time interval to measure a temperature rate change [Col. 8, Lines 33-41; “…as DMLM system 10 builds component 28, computing device 24 processes electrical signals 44 from optical detector 38 using data processing algorithms to determine the size and temperature of melt pool 22….”]; and 
a computing device [Fig. 1, #24] 
Cheverton discloses all limitations of the invention except a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material; 
a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam; 
an optical system comprising an optical detector configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation over a predetermined time; and
a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. 
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses an optical detector [Fig. 9, #912a] configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation [Par. 94; “… reach the detector 912A, thus making it act as an optical pyrometer. This assures that the detected signal is a reflection signal and not an emission from the light source. In other words, only radiation that is reflected has a wavelength of other than 810 nm…”] over a predetermined time interval [Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time…”; the reference clearly discloses that the heating of the substrate, which subsequently leads to the detection of radiation as shown in the rejections above, is done within a predetermined time window]; and
a sensing energy source [Fig. 14, #1420 & #1430] that emits a sensing energy beam [Par. 105; “…The low power radiation sources 1420 and 1430, may be lasers…”] that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”]; and 
a first scanning device [Fig. 14, #320] configured to selectively direct the sensing energy beam [Fig. 14, #1420 & #1430] across the build material [Fig. 14, #214], wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam [Claim 17; “…a first radiation source configured to heat a substrate and emit radiation at a heating wavelength…”; the reference clearly discloses that after the first radiation source (excitation source) heats the substrate, radiation is emitted, in which the occurrence precedes the second radiation source (sensing energy beam)] and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam. [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”] and 
a computing device [Fig. 1, #914] configured to: 
receive the sensing quantity of electromagnetic radiation over the predetermined time interval [[Par. 102; “…a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time….morever in Par. 100; “…The reflected power is then measured by the reflected power detector 912A and transmitted to the computer system 914, at step 1332. The computer system 914 then compares the reflected power to the emitted power, at step 1334, and controls the power supplied to the continuous wave electromagnetic radiation source accordingly…”; the reference clearly discloses that the radiation emitted from the module is emitted in a predetermined length of time, in which during said radiation being emitted, real-time controlling is occurring by measuring the reflected power from the build material to then control the power accordingly, thus being within said predetermined time interval.]
 determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over the predetermined time interval [Par. 102; “…a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time….morever in Par. 100; “…The reflected power is then measured by the reflected power detector 912A and transmitted to the computer system 914, at step 1332. The computer system 914 then compares the reflected power to the emitted power, at step 1334, and controls the power supplied to the continuous wave electromagnetic radiation source accordingly…”; the reference clearly discloses that the radiation emitted from the module is emitted in a predetermined length of time, in which during said radiation being emitted, real-time controlling is occurring by measuring the reflected power from the build material to then control the power accordingly, thus being within said predetermined time interval.], the energy rate change corresponding to a change in the thermal conductance of the build material [Par. 102; “…Similarly, the temperature is proportional to the absorbed power, which equals the radiated power less the reflected power. The calculated true temperature is derived from the difference in reflected and emitted power subject to the calibration of the detectors…”]; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. [Claim 14; “…adjusting a power level of the heating radiation source in response to the measured reflected radiation at the second wavelength….” Although the reference does not explicitly disclose that the power is increased if the thermal conductance of the build material is determined or decreased if a decrease in thermal conductance is detected, the prior art explicitly contemplates adjusting the power level based on a reflected radiation, in which said reflected radiation is “…used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” (Par. 102)]
Li discloses the benefits of the sensing energy beam and first second scanning device in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Cheverton in view of the sensing energy source and scanning device as taught by Li to further include a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material, a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam, an optical system comprising an optical detector configured to detect the ambient quantity of electromagnetic radiation and the sensing quantity of electromagnetic radiation over a predetermined time, a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material and increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Cheverton and Li do not disclose the sensing energy beam directed onto the build material in front of the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material.
Engel, much like Cheverton and Li, pertains to a device for layer-wise additive production. [abstract] 
Engel discloses the sensing energy beam [Fig. 2, #34] directed onto the build material [Fig. 2, #102] in front of the excitation energy beam [Fig. 2, #32] and the excitation energy beam [Fig. 2, #32] and the sensing energy beam [Fig. 2, #34] are individually directed across the build material [Fig. 2, #102].
Engel discloses the benefits of the sensing energy beam in that the quality of the component formed by melting and solidifying the material powder can be monitored continuously with a high degree of precision. [Par. 22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensing energy beam as taught by Cheverton and Li in view of the sensing energy beam as taught by Engel to further include the sensing energy beam directed onto the build material in front of the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material to monitor the quality of the component to be made continuously with a high degree of precision. [Par. 22]
Neither Cheverton nor Li disclose the sensing energy source emits an excitation energy beam across the same predetermined scan path. 
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses the sensing energy source emits an excitation energy beam across a predetermined scan path.  [Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”]
Milner discloses the benefits of the predetermined scanned path in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the scanned path as taught by Cheverton and Li in view of the scanned path as taught by Milner to further include the sensing energy source emits an excitation energy beam across a predetermined scan path to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20]
As Per Claim 22, Cheverton discloses a second scanning device [Fig. 1, #18] configured to selectively direct the excitation energy beam across the build material. [Col. 4, Lines 39-45]; and 
a controller configured to move said second scanning device synchronously with said first scanning device. [Col. 9, Lines 28-33]
As Per Claim 24, Cheverton discloses said controller is configured to move said first scanning device and said second scanning device synchronously [Col. 9, Lines 28-33]
Neither Cheverton nor Li discloses said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other as the excitation beam and the sensing energy beam traverse the predetermined scan path.
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses controller [Fig. 8, #700] is configured to move said first scanning device and said second scanning device synchronously [Par. 76, Lines 15-19; the reference clearly discloses that the controller adjusts scanning patterns and rate] such that the excitation energy beam [Fig. 2, #204] and the sensing energy beam [Fig. 2, #202] contact the build material proximate to each other [Fig. 2, #225], as the excitation beam [Fig. 2, #204] and the sensing beam [Fig. 2, #202] traverse the predetermined scan path [Par. 59, “…Another example use may be with repetitively pulsed or scanning lasers which involve the operation of pulsed laser performance operating at a fixed (or variable) pulse rates. This may range from a few pulses per second to as high as 20,000 pulses per second. The direction of a CW laser can be scanned rapidly using optical scanning systems to produce the equivalent of a repetitively pulsed output at a given location…”]
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device and said second scanning device synchronously such that the excitation energy beam and the sensing energy beam contact the build material proximate to each other to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
As Per Claim 32,  Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material. [Par. 99; “…The substrate is then irradiated with a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time… which heats the surface of the substrate from an ambient temperature of less than about 500.degree. to a process temperature of higher than about 700.degree. C….; the reference clearly discloses that the sensing energy beam heats up the build material to a higher temperature i.e. increases the energy of the build material]
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to increase the energy of the build material to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 33, Cheverton discloses all limitations of the invention except wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses wherein said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material. [Par. 99; “…The substrate is then irradiated with a line of continuous wave electromagnetic radiation emitted from the continuous wave radiation module 908 (FIGS. 9A and 9B), at step 1326, thereby heating the surface of a substrate with a predetermined power density for a predetermined length of time. The predetermined power density may be, for example, greater than 30 kW/cm.sup.2; the prior art explicitly discloses that the wave radiation module (908) is controlled to heat the substrate with a predetermined power density for a predetermined length of time.. The claim limitation reads “having a predetermined energy output sufficient to decrease the energy of the build material, and the examiner would like to note that by the prior art discloses the sensing energy beam having a predetermined energy output, it is well within the functionality of the prior art to have a predetermined energy output that decreases the energy emitted from the build material, as the claim pertains to functional language.  ] 
Li discloses the benefits of the sensing energy source in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the invention as taught by Cheverton in view of the sensing energy source as taught by Li to further include said sensing energy source is configured to emit the sensing energy beam having a predetermined energy output sufficient to decrease the energy of the build material to provide uniform annealing of a substrate/build
Neither Cheverton and Li disclose wherein a controller is configured to move the first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein the controller is configured to move a second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has traversed the entire scan path. 
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses said controller [Fig. 8, #700] is configured to move said first scanning device [Fig. 2, #206] such that the sensing energy beam [Fig. 2, #204] contacts the build material [Fig. 2, #220] as the sensing energy beam traverses the predetermined scan path [Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”], and wherein said controller [Fig. 8, #700] is configured to move said second scanning device [Fig. 2, #210] such that the excitation energy beam [Fig. 2, #206] contacts the build material [Fig. 2, #220] across the predetermined scan path[Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”] after the sensing energy beam has traversed the entire scan path. [Fig. 2, #204]
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein said controller is configured to move said second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has traversed the entire scan path to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20]

As Per Claim 34, Cheverton and Li disclose all limitations of the invention except wherein said controller is configured to move said first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein said controller is configured to move said second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has traversed the entire scan path.
Milner, much like Cheverton and Li, pertains to an apparatus and method for detecting defects in an additive manufacturing process. [abstract] 
Milner discloses said controller [Fig. 8, #700] is configured to move said first scanning device [Fig. 2, #206] such that the sensing energy beam [Fig. 2, #204] contacts the build material [Fig. 2, #220] as the sensing energy beam traverses the predetermined scan path [Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”], and wherein said controller [Fig. 8, #700] is configured to move said second scanning device [Fig. 2, #210] such that the excitation energy beam [Fig. 2, #206] contacts the build material [Fig. 2, #220] across the predetermined scan path[Par. 76” … This information can be used as feedback to provide real-time control the energy source (e.g., the energy source 112), the heat sources, and/or the inlet or outlet ports. For example, using the controller, it is possible to adjust characteristics (e.g., power, scan pattern, scan rate, etc.) of the energy beam…”] after the sensing energy beam has traversed the entire scan path. [Fig. 2, #204]
Milner discloses the benefits of the controller in that it compensates for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20] 
Therefore, it would have been obvious to modify the teachings of a controller as taught by Cheverton and Li in view of the controller as taught by Milner to further include said controller is configured to move said first scanning device such that the sensing energy beam contacts the build material as the sensing energy beam traverses the predetermined scan path, and wherein said controller is configured to move said second scanning device such that the excitation energy beam contacts the build material across the predetermined scan path after the sensing energy beam has traversed the entire scan path to compensate for beam degradation over time associated with condition external to the build chamber or internal to the build chamber. [Par. 75, Lines 16-20]
As Per Claim 36, Cheverton discloses the build material is a powdered metal, a ceramic powder, a metal-coated ceramic powder, a thermoset resin, or a thermoplastic resin. [Col. 12, Lines 60-65; “…metal-coated ceramic powders, and thermoset or thermoplastic resins….”]
As Per Claim 39, Cheverton discloses all limitations of the invention except the thermal conductivity sensing system is configured to direct the sensing energy source along a build path just ahead of the excitation energy source.
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses the thermal conductivity sensing system is configured to direct the sensing energy source [Fig. 14, #1420 & #1430] along a build path just ahead of the excitation energy source [Fig. 14, #202; Par. 106, “…the low power radiation sources 1420 and 1430 are optically coupled to a beam splitter 1441, where the laser radiation continues through the focusing optics 320 onto the substrate 214….”].
Li discloses the benefits of the sensing and excitation energy beam in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelengths as taught by Cheverton in view of the wavelengths as taught by Li to further include the thermal conductivity sensing system is configured to direct the sensing energy source along a build path just ahead of the excitation energy source to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
As Per Claim 44, Cheverton discloses wherein the optical detector is sensitive to light with wavelengths in the ultraviolet spectrum, the visible spectrum, the near-infrared spectrum, and the infrared spectrum. [Col. 6, Lines 18-25; “…Optical detector 38 may include any suitable optical detector that enables optical system 20 to function as described herein, including, for example and without limitation, a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device (CCD) camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera…”; the prior art clearly discloses that the optical detector is a high-speed visible light camera or a infrared camera and therefore detects visible light or infrared light]
As Per Claim 46, Cheverton discloses wherein the optical detector [Fig. 1, #38] is a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera. [Col. 6, Lines 18-25; “…Optical detector 38 may include any suitable optical detector that enables optical system 20 to function as described herein, including, for example and without limitation, a photomultiplier tube, a photodiode, an infrared camera, a charged-couple device (CCD) camera, a CMOS camera, a pyrometer, or a high-speed visible-light camera…”]
As Per Claim 47, Cheverton discloses the build material is a powdered metal [Col. 12, Lines 53-57; “…Powder bed 12 includes materials suitable for forming such components, including, without limitation, gas atomized alloys of cobalt, iron, aluminum, titanium, nickel, and combinations thereof. In other embodiments, powder bed 12 may include any suitable type of powdered metal material….”], a ceramic powder, a metal-coated ceramic powder, a thermoset resin, or a thermoplastic resin. 
As Per Claim 48, Cheverton discloses wherein increasing the power output of the excitation energy source or decreasing the power output of the excitation energy source adjusts or controls a size of the melt pool in the build material. [Col. 8, Lines 38-45; “…For example, where computing device 24 detects discrepancies in melt pool 22, computing device 24 and/or controller 26 may adjust the power of laser device 14 during the build process to correct such discrepancies….”]
As Per Claim 49, Cheverton discloses the excitation energy beam [Fig. 1, #14] is further configured to melt the build material [Fig. 1, #12] at the focus point [Fig. 1, #A; Col. 4, Lines 40-45; “…laser device 14 configured to generate a laser beam 16, a first scanning device 18 configured to selectively direct laser beam 16 across powder bed 12, and an optical system 20 for monitoring a melt pool 22 (shown in FIG. 2) created by laser beam 16….”].

    PNG
    media_image3.png
    708
    977
    media_image3.png
    Greyscale

wherein the computing device is further configured to increase the power output of the excitation energy source [Fig. 1, #14] or decrease the power output of the excitation energy source [Fig. 1, #14] prior to the excitation energy beam [Fig. 1, #14] melting the build material [Fig. 1, #12] at the focus point. [Fig. 1, #A above; Col. 8, Lines 46- 56-60; “…For example, where computing device 24 detects discrepancies in melt pool 22, computing device 24 and/or controller 26 may adjust the power of laser device 14 during the build process to correct such discrepancies….”; the reference explicitly states being able to control/adjust the power of the laser beam, and it is clear that said adjusting would occur before a subsequent laser beam irradiation.]

Claim(s) 50 is rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952) in further view of Dave (US 2016/0098825)
As Per Claim 50, Cheverton discloses an additive manufacturing system [abstract] comprising;
an excitation energy source [Fig. 1, #14] having a power output [Col. 8, Lines 43-45; “…the power of laser device 14 during the build process to correct such discrepancies….”], the excitation energy source configured to emit an excitation energy beam [Fig. 1, #16] across a predetermined scan path [Col.  9, Lines 10-17; “…In one embodiment, for example, the position of mirror 34 at a given time during the build process is determined, using computing device 24 and/or controller 26, based upon a predetermined path of a build file used to control the position of mirror 34….”; by controlling the mirror according to a predetermined path, the energy beam would then follow said predetermined path as it reflects of the mirror] configured to generate a melt pool in a build material [Fig. 2, #22] at a melting point [Fig. 1, #A]; 
an optical system [Fig. 1, #20] comprising an optical detector [Fig. 1, #38] configured to detect the sensing quantity of electromagnetic radiation over time [Col. 10, Lines 48-52]; and 
a computing device [Fig. 1, #24].
Cheverton discloses all limitations of the invention except a thermal conductivity sensing system configured to determine a thermal conductivity by monitoring an electromagnetic radiation emitted by the build material over time, the thermal conductivity sensing system comprising:
a sensing energy source separate from the excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material; 
a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time; and
a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined. 
Li, much like Cheverton, pertains to an apparatus of thermally processing a substrate. [abstract] 
Li discloses a thermal conductivity sensing system configured to determine a thermal conductivity of the build material by monitoring an electromagnetic radiation emitted by the build material over time [Par. 102; “…,The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338...”] by monitoring an electromagnetic radiation emitted by the build material over time [Par. 100; “…The emitted power is then measured by the emitted power detector(s) 912B and transmitted to the computer system 914 (FIG. 9A), at step 1330. The reflected power is then measured by the reflected power detector 912A and transmitted to the computer system 914, at step 1332. The computer system 914 then compares the reflected power to the emitted power, at step 1334, and controls the power supplied to the continuous wave electromagnetic radiation source accordingly…. individual laser-diode modules, or combinations of laser-diode modules (or zones) may be controlled in real time…; the reference clearly discloses that reference monitors the electromagnetic radiation to adjust the laser diodes in real time, that is, the radiation is detected over time], the thermal conductivity sensing system comprising: 
a sensing energy source [Fig. 14, #1420 & #1430] separate from said excitation energy source [Fig. 14, #202], said sensing energy source [Fig. 14, #1420 & #1430] configured to emit a sensing energy beam [Par. 105; “…The low power radiation sources 1420 and 1430, may be lasers…”] that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”]; 
an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…]; and
a first scanning device [Fig. 14, #320] configured to selectively direct the sensing energy beam [Fig. 14, #1420 & #1430] across the build material [Fig. 14, #214], wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam [Claim 17; “…a first radiation source configured to heat a substrate and emit radiation at a heating wavelength…”; the reference clearly discloses that after the first radiation source (excitation source) heats the substrate, radiation is emitted, in which the occurrence precedes the second radiation source (sensing energy beam)] and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam. [Par. 105 “…the output of the low power radiation sources 1420 and 1430 is low relative to the heating laser 202 and may be sufficiently low so as to have a negligible effect on the heating of the substrate 214…”] and 
a computing device [Fig. 1, #914] configured to: 
receive the sensing quantity of electromagnetic radiation over time [Claim 1; “…a first detector configured to receive reflected radiation at the second wavelength; a computer system configured to receive an output from the first detector…”]
 determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time [Par. 102; “…The measured reflected power and emitted power may then be used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” the reference clearly discloses that energy is calculated over the span of the operation, which is conducted during a pre-determined time interval (Par. 61; “…Therefore, unlike prior art processes, embodiments of the invention can heat a substrate 214 with a predetermined power density and for a short predetermined length of time…”) Thus, resulting in calculating the energy over time, i.e. rate of change of the energy], the energy rate change corresponding to a change in the thermal conductance of the build material at the focus point [Par. 102; “…Similarly, the temperature is proportional to the absorbed power, which equals the radiated power less the reflected power. The calculated true temperature is derived from the difference in reflected and emitted power subject to the calibration of the detectors…”]; and
 increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material at the focus point is determined. [Claim 14; “…adjusting a power level of the heating radiation source in response to the measured reflected radiation at the second wavelength….” Although the reference does not explicitly disclose that the power is increased if the thermal conductance of the build material is determined or decreased if a decrease in thermal conductance is detected, the prior art explicitly contemplates adjusting the power level based on a reflected radiation, in which said reflected radiation is “…used to calculate reflectivity of the substrate, emissivity of the substrate, energy absorbed by the substrate, and/or the temperature of the substrate at step 1338…” (Par. 102)]
Li discloses the benefits of the sensing energy beam and first second scanning device in that it provides uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the additive manufacturing system as taught by Cheverton in view of the sensing energy source and scanning device as taught by Li to further include a thermal conductivity sensing system configured to determine a thermal conductivity of the build material the thermal conductivity sensing system comprising: a sensing energy source separate from said excitation energy source, said sensing energy source configured to emit a sensing energy beam that has an energy at the build material less than the energy necessary to generate the melt pool in the same build material and less than that of the excitation energy beam at the build material, a first scanning device configured to selectively direct the sensing energy beam across the build material, wherein at least a portion of the build material is configured to emit an ambient quantity of electromagnetic radiation prior to being contacted by the sensing energy beam, and emit a sensing quantity of electromagnetic radiation different than the ambient quantity of electromagnetic radiation after being contacted by the sensing energy beam an optical system to determine the thermal conductivity of the build material from the sensing quantity of electromagnetic radiation and a computing device configured to receive the sensing quantity of electromagnetic radiation over time: determine an energy rate change of the sensing quantity of electromagnetic radiation based on the received sensing quantity of electromagnetic radiation over time, the energy rate change corresponding to a change in the thermal conductance of the build material; and increase the power output of the excitation energy source, in real-time, when an increase in the thermal conductance of the build material is determined or decrease the power output of the excitation energy source, in real-time, when a decrease in the thermal conductance of the build material is determined to provide uniform annealing of a substrate/build material that would otherwise be disrupted by variations in emissivity. [Par. 14]
Cheverton and Li do not disclose the sensing energy beam directed onto the focus of the build material, the focus point of the build material being  in front of the melting point generated by the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material.
Engel, much like Cheverton and Li, pertains to a device for layer-wise additive production. [abstract] 
Engel discloses the sensing energy beam [Fig. 2, #34] directed onto the focus of the build material [Fig. 2, #102], the focus point [refer to annotated Fig. 2, #A below] being in front of the melting point [Fig. 2, #B below] generated by the excitation energy beam [Fig. 2, #32] and the excitation energy beam [Fig. 2, #32] and the sensing energy beam [Fig. 2, #34] are individually directed across the build material [Fig. 2, #102].

    PNG
    media_image2.png
    993
    1243
    media_image2.png
    Greyscale

Engel discloses the benefits of the sensing energy beam in that the quality of the component formed by melting and solidifying the material powder can be monitored continuously with a high degree of precision. [Par. 22] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the sensing energy beam as taught by Cheverton and Li in view of the sensing energy beam as taught by Engel to further include the sensing energy beam directed onto the focus of the build material, the focus point of the build material being  in front of the melting point generated by the excitation energy beam as the excitation energy beam and the sensing energy beam are individually directed across the build material to be made continuously with a high degree of precision. [Par. 22]
Neither Engel, Cheverton, and Li discloses the focus point of the build material being separate from the melt pool.
Dave, much like Engel, Cheverton, and Li, pertains a sensing apparatus for additive manufacturing. [abstract]
Dave discloses the focus point [Fig. 23, #2305] of the build material  [Fig. 23, #2304] being separate from the melt pool [Fig. 23, #2310] 
Dave discloses the benefits of the focus point being separate from the melt pool in that the optical sensor is able to detect a substantial geometric variation that can be of result of heat applied to the laser [Par. 98] to avoid defects. 
Therefore, it would have been obvious to one with ordinary skill in the art the modify the teachings of the focus point as taught by Cheverton, Li and Engel in view of the focus point as taught by Dave to further include the focus point of the build material being separate from the melt pool to detect a substantial geometric variation that can be of result of heat applied to the laser [Par. 98] to avoid defects.
Claim(s) 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Cheverton (US 9925715) in view of Li (US 2009/0200279) in further view of Engel (US 2018/0169952) in further view of Milner (US 2018/0143147) in further view of Shwarze (US 2015/0183158)
As Per Claim 37, Cheverton discloses all limitations of the invention except the sensing energy beam and the excitation energy beam have a wavelength of 1070 nanometers.
Shwarze, much like Cheverton, pertains to an apparatus of producing a three-dimensional work piece with a radiation detection device.
Shwarze discloses the energy beam having a wavelength of 1070 nanometers [Par. 27; “…The radiation source 22 may be designed in the form of a laser source emitting laser light at a wavelength of approximately 1064 nm….”] 
As decided by the courts, “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)…” [MPEP 2144.05(I)] That is, in this instance, Shawrze discloses a radiation energy beam having approximately a wavelength of 1064 nanonmeters reads on the wavelength of 1070 nanometers as it is merely close to the value of 1070 nanometers. Shawarze discloses the benefits of the wavelength in that it ensures that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelength of the sensing energy beam and the excitation energy beam as taught by Cheverton in view of the energy beam as taught by Shwarze to further include the sensing energy beam and the excitation energy beam have a wavelength of 1070 nanometers to ensure that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27]
As Per Claim 38, Cheverton discloses all limitations of the invention except wherein the sensing energy beam and the excitation energy beam have a wavelength of about 1,070 nanometers.
Shwarze, much like Cheverton, pertains to an apparatus of producing a three-dimensional work piece with a radiation detection device.
Shwarze discloses the energy beam having a wavelength of about 1070 nanometers [Par. 27; “…The radiation source 22 may be designed in the form of a laser source emitting laser light at a wavelength of approximately 1064 nm….”] 
As decided by the courts, “…a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)…” [MPEP 2144.05(I)] That is, in this instance, Shawrze discloses a radiation energy beam having approximately a wavelength of 1064 nanonmeters reads on the wavelength of 1070 nanometers as it is merely close to the value of 1070 nanometers. Shawarze discloses the benefits of the wavelength in that it ensures that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27] 
Therefore, it would have been obvious to one with ordinary skill in the art to modify the teachings of the wavelength of the sensing energy beam and the excitation energy beam as taught by Cheverton in view of the energy beam as taught by Shwarze to further include the sensing energy beam and the excitation energy beam have a wavelength of about 1070 nanometers to ensure that the product to be made is subjected to a specific radiation to obtain the desired geometry to be produced. [Par. 27]
Response to Arguments
Applicant's arguments filed 06/30/2022 have been fully considered.
Applicant asserts that Li cannot site the substrate as being said “build material” as amended. 
The examiner respectfully disagrees. The claim limitation as currently recited does not bar or specify specific materials as to what constitutes a build material. Moreover, Li clearly shows that it’s known in the art to be able to detect reflectivity/emissivity/energy absorbed by a material, and that it would have been obvious to one with ordinary skill in the art to modify the teachings of the prior art, that explicitly discloses the specific materials of the build material as outlined in newly dependent claims, in light of the already present teachings of Li for the reasons stated above. 
Applicant asserts that Engel does not disclose that the sensing energy beam is not directed onto the build material at a focus point that is in front of a melting point (emphasis added) generated by the alleged excitation energy beam. 
The examiner would like to note the difference between the newly amended claim to include a melting point, and a melting pool/zone. As clearly shown in Engles figure, the sensing energy beam is directed in front [annotated Figure, #A below] of a melting point [annotated Figure, #B below] created by the excitation energy beam, and the term point refers to said specific location on which the excitation energy beam is directed, and in front of the entire melting pool/zone. 

    PNG
    media_image2.png
    993
    1243
    media_image2.png
    Greyscale


With regards to the newly added independent claim 50, Examiner has applied new prior art in light of the claim. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMAD ABDEL-RAHMAN whose telephone number is (571)272-0417.  The examiner can normally be reached on M-F (7:30AM - 5:30 AM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761   
                                                                                                                                                                                                     
                                                                                                                                                                                              
/ERIN E MCGRATH/Primary Examiner, Art Unit 3761